Order, Supreme Court, Bronx County (David Levy, J.), entered May 22, 1991, which denied defendant’s CPL 440.10 motion to vacate his *469conviction of murder in the second degree, unanimously affirmed.
Defendant failed to prove by a preponderance of the evidence that the testifying witness was promised a benefit as a result of his testimony (see, CPL 440.30 [6]). None of the witnesses testified at the CPL article 440 hearing that an agreement was made with the witness in violation of People v Novoa (70 NY2d 490, 496). Concur—Carro, J. P., Milonas, Ellerin and Kassal, JJ.